DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendment and remarks filed on 2/23/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 22, and 23 have been amended.  Claims 2, 8, 16, and 19 have been cancelled. 
The objections to the specification have been withdrawn. 

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Sick does not tech light reaching the detector without having been reflected in the device of Sick.  However, light from the scene of Sick, that passes through the lens in a central region of the lens, converges to a focus as it propagates toward the aperture, then diverges after passing through the aperture, and reaches the detector without having ever reflected from the sides of Sick’s optical tunnel element; while this is true only of light in the sufficiently small central region of the lens of Sick, nevertheless Sick literally anticipates the claim language “without reflection”.  Thus, Sick’s teaching can be applied in a 103 rejection in combination with teachings of other, previously applied, references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sick AG (DE 202014100836) in view of Silvestrini et al. (US 8,864,824). 
As to claim 1, Sick teaches a system, comprising: 
a lens disposed relative to a scene and configured to focus light from the scene onto a focal plane (FIG. 1, reference number 24); 
an aperture defined within an opaque material disposed at the focal plane of the lens, wherein the aperture has a cross-sectional area (FIG. 1, reference number 26); and 
an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture to the array of light detectors without reflections (FIG. 1, reference number 30; paragraph [0033]; light from the scene of Sick, that passes through the lens in a central region of the lens, converges to a focus as it propagates toward the aperture, then diverges after passing through the aperture, and reaches the detector without having ever reflected from the sides of Sick’s optical tunnel element; while this is true only of light in the sufficiently small central region of the lens of Sick, nevertheless Sick literally anticipates the claim language “without reflection”), wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs) (paragraph [0033]), and, wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture (FIG. 1, reference numbers 26, 30; claim 8). 
However, Sick does not teach the aperture being keyhole-shaped.  Silvestrini teaches a teardrop-shaped aperture (FIG. 14; col. 8, lines 6-31, teardrop-shaped appears to be within a broadest reasonable interpretation in view of the specification; col. 14, lines 15-19 include a brief mention of parallax issues), and therefore suggests the aperture being keyhole-shaped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system, comprising: a lens disposed relative to a scene and configured to focus light from the scene onto a focal plane; an aperture defined within an opaque material disposed at the focal plane of the lens, wherein the aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture to the array of light detectors without reflections, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and, wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture as taught by Sick, in combination with the aperture being keyhole shaped as suggested by Silvestrini, since such combination provides control, at the design stage, of the amount of light admitted. 
As to claim 22, Sick teaches a method, comprising: 
focusing, by a lens disposed relative to a scene, light from the scene onto a focal plane (FIG. 1, reference number 24; paragraph [0015]); 
transmitting, through an aperture defined within an opaque material disposed at the focal plane of the lens (FIG. 1, reference number 26), the light from the scene to an array of light detectors disposed on a side of the focal plane opposite the lens, wherein the light from the scene is transmitted to the array of light detectors without reflections (FIG. 1, reference number 30; paragraph [0033]; light from the scene of Sick, that passes through the lens in a central region of the lens, converges to a focus as it propagates toward the aperture, then diverges after passing through the aperture, and reaches the detector without having ever reflected from the sides of Sick’s optical tunnel element; while this is true only of light in the sufficiently small central region of the lens of Sick, nevertheless Sick literally anticipates the claim language “without reflection”), and wherein the aperture has a cross-sectional area (FIG. 1, reference numbers 26, 30; claim 8); 
diverging, by the light from the scene transmitted through the aperture (FIG. 1, reference number 26); 
intercepting, by the array of light detectors, the diverged light from the scene, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs) (paragraph [0033]), and wherein a cross-sectional area of the array of light detectors that intercept the diverged light from the scene is greater than the cross-sectional area of the aperture (FIG. 1, reference numbers 26, 30; claim 8); and 
detecting, by the array of light detectors, the intercepted light (paragraph [0033]). 
However, Sick does not teach the aperture being keyhole-shaped.  Silvestrini teaches a teardrop-shaped aperture (FIG. 14; col. 8, lines 6-31, teardrop-shaped appears to be within a broadest reasonable interpretation in view of the specification; col. 14, lines 15-19 include a brief mention of parallax issues), and therefore suggests the aperture being keyhole-shaped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method, comprising: focusing, by a lens disposed relative to a scene, light from the scene onto a focal plane; transmitting, through an aperture defined within an opaque material disposed at the focal plane of the lens, the light from the scene to an array of light detectors disposed on a side of the focal plane opposite the lens, wherein the light from the scene is transmitted to the array of light detectors without reflections, and wherein the aperture has a cross-sectional area; diverging, by the light from the scene transmitted through the aperture; intercepting, by the array of light detectors, the diverged light from the scene, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and wherein a cross-sectional area of the array of light detectors that intercept the diverged light from the scene is greater than the cross-sectional area of the aperture; and detecting, by the array of light detectors, the intercepted light as taught by Sick, in combination with the aperture being keyhole shaped as suggested by Silvestrini, since such combination provides control, at the design stage, of the amount of light admitted. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of Borowski (US 2013/0309838). 
As to claim 3, Sick as modified by Silvestrini teaches the system of claim 1 as just discussed.  However, Sick does not teach that the light detectors in the array are connected in parallel with one another.  Borowski teaches a detector array where the detectors in the array are connected in parallel with one another (paragraph [0044], third sentence), and therefore suggests that the light detectors in the array are connected in parallel with one another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the light detectors in the array being connected in parallel with one another as suggested by Borowski, since such combination eliminates a limitation on recovery time that would be found using the SPADs as single SPADs not connected in parallel with one another.
As to claim 10, Sick as modified by Silvestrini teaches the system of claim 1 as just discussed.  However, Sick does not teach that the light detectors are sensitive to light having infrared wavelengths.  Borowski teaches use of a light source and light detectors that operate in the infrared wavelengths (paragraph [0111], first four sentences; paragraph [0155], first two sentences), and therefore suggests that the light detectors are sensitive to light having infrared wavelengths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the light detectors being sensitive to light having infrared wavelengths as taught by Borowski, since such combination enables implementing a human safety strategy to illuminate a scene containing human beings.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of Alfano et al. (US 6,215,587). 
As to claim 4, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that the cross-sectional area of the keyhole-shaped aperture is adjustable.  Alfano teaches an aperture with a purpose similar to that of Sick, but that can be of variable size (Abstract; col. 3, lines 17-25; col. 4, lines 57-64; col. 5, lines 18-23), and therefore suggests that the cross-sectional area of the keyhole-shaped aperture is adjustable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the cross-sectional area of the keyhole-shaped aperture being adjustable as suggested by Alfano, since such combination enables better control over the light passed to the array of detectors. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini and Alfano, and further in view of Moosmuller et al. (US 6,542,831). 
As to claim 5, Sick as modified by Silvestrini and Alfano teaches the system of claim 4 as just discussed.  However, Sick does not teach that the opaque material comprises an iris configured to define the cross-sectional area of the keyhole-shaped aperture.  Moosmuller teaches an adjustable aperture that is an iris located approximately in the image plane of an optical system (col. 5, lines 32-49), and therefore suggests that the opaque material comprises an iris configured to define the cross-sectional area of the keyhole-shaped aperture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 4 as taught by Sick as modified by Silvestrini and Alfano, in combination with the opaque material comprising an iris configured to define the cross-sectional area of the keyhole-shaped aperture as suggested by Moosmuller, since such combination enables changing portions of the focused image sampled by an array of detectors.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini and Alfano, and further in view of Kane (US 7,440,084). 
As to claim 6, Sick as modified by Silvestrini and Alfano teaches the system of claim 4 as discussed above.  However, Sick does not teach that the opaque material comprises a patterned conductive electrode array having two polarizers; one or more alignment layers disposed between the two polarizers; and a liquid crystal layer disposed between the two polarizers.  Kane teaches a voltage controlled liquid crystal medium with polarization plates (Abstract; FIG. 18; col. 20, line 65 to col. 21, line 18), and therefore suggests that the opaque material comprises a patterned conductive electrode array having two polarizers; one or more alignment layers disposed between the two polarizers; and a liquid crystal layer disposed between the two polarizers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 4 as taught by Sick as modified by Silvestrini and Alfano, in combination with the opaque material comprising a patterned conductive electrode array having two polarizers; one or more alignment layers disposed between the two polarizers; and a liquid crystal layer disposed between the two polarizers as suggested by Kane, since such combination enables variation of aperture size under control of a processor.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of Pennecot et al. (US 8,836,922). 
As to claim 7, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that the light from the scene is light scattered by one or more objects being illuminated by a transmitter of a light detection and ranging (LIDAR) system.  Pennecot teaches a vehicle-mounted LIDAR system that illuminates a scene and captures light scattered by objects in the scene (col. 1, lines 16-33), and therefore suggests that the light from the scene is light scattered by one or more objects being illuminated by a transmitter of a light detection and ranging (LIDAR) system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the light from the scene being light scattered by one or more objects being illuminated by a transmitter of a light detection and ranging (LIDAR) system as suggested by Pennecot, since such combination enables providing continuous real-time information on distances to reflective objects in the scene. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of Willenborg et al. (US 5,159,412). 
As to claim 9, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that the light detectors are sensitive to light within a range of wavelengths.  Willenborg teaches light detectors sensitive to light within a range of wavelengths (Willenborg discloses detectors for the light, the detectors by definition being able to detect light, and thus sensitive to at least one wavelength, hence "sensitive to light within a range of wavelengths;" in other words, this limitation is taken to be an inherent property of Willenborg's disclosed light detectors, if not all light detectors), and therefore suggests that the light detectors are sensitive to light within a range of wavelengths.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the light detectors being sensitive to light within a range of wavelengths as suggested by Willenborg, since such combination is an inherent property generally of light detectors. 
As to claim 17, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that the keyhole-shaped aperture is selectable from a set of two or more apertures.  Willenborg teaches that the keyhole-shaped aperture is selectable from a set of two or more apertures (col. 4, lines 6-18, the aperture could be 400 microns or it could be 1500 microns; from the discussion in this excerpt of Willenborg, it would appear that the aperture is selectable), and therefore suggests that the keyhole-shaped aperture is selectable from a set of two or more apertures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the keyhole-shaped aperture being selectable from a set of two or more apertures as suggested by Willenborg, since such combination enables better control of an image field. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of Morgan et al. (US 6,987,560). 
As to claim 11, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach a filter configured to divert light from the scene within one or more wavelength ranges away from the keyhole-shaped aperture so the light from the scene within the one or more wavelength ranges does not pass through the keyhole-shaped aperture.  Morgan teaches passing returned signals through a filter to assist in rejecting undesirable signals at wavelengths other than those used by the laser sources (col. 5, lines 22-33), and therefore suggests a filter configured to divert light from the scene within one or more wavelength ranges away from the keyhole-shaped aperture so the light from the scene within the one or more wavelength ranges does not pass through the keyhole-shaped aperture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with a filter configured to divert light from the scene within one or more wavelength ranges away from the keyhole-shaped aperture so the light from the scene within the one or more wavelength ranges does not pass through the keyhole-shaped aperture as suggested by Morgan, since such combination aids in defeating possible counter-measures for covert operation. 
As to claim 12, Sick as modified by Silvestrini and Morgan teaches the system of claim 11 as just discussed.  However, Sick does not teach an additional filter cascaded with the filter, wherein the additional filter is configured to divert light from the scene within one or more wavelength ranges away from the keyhole-shaped aperture so the light from the scene within the one or more wavelength ranges does not pass through the keyhole-shaped aperture.  Nonetheless, such modification would be obvious in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA1960), “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see Duplication of Parts, MPEP 2144.04 VI. B).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of LoBianco et al. (US 5,214,492). 
As to claim 13, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that the opaque material comprises an opaque mask overlaying a glass substrate.  LoBianco teaches an opaque material for a mask that comprises an opaque mask overlaying a glass substrate (col. 8, lines 20-33), and therefore suggests that the opaque material comprises an opaque mask overlaying a glass substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the opaque material comprising an opaque mask overlaying a glass substrate as suggested by LoBianco, since such combination enables providing a circular aperture of very accurate shape and diameter.  
As to claim 14, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that the opaque material comprises a metal, and wherein the metal is etched to define the keyhole-shaped aperture.  LoBianco teaches chrome on glass used as the opaque material, the metal being etched to form an accurate aperture (col. 8, lines 20-33), and therefore suggests that the opaque material comprises a metal, and that the metal is etched to define the keyhole-shaped aperture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the opaque material comprising a metal, and the metal being etched to define the keyhole-shaped aperture as suggested by LoBianco, since such combination enables providing a aperture of very accurate shape and diameter. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of Pommerrenig (US 4,350,886). 
As to claim 15, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that each light detector occupies a cross-sectional area of between 200 μm2 and 600 μm2.  Pommerrenig teaches that CCDs are known with pixels of approximately 18 x 14 microns in dimension (col. 2, lines 8-11 ), and therefore suggests that each light detector occupies a cross-sectional area of between 200 μm2 and 600 μm2. It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with each light detector occupying a cross-sectional area of between 200 μm2 and 600 μm2 as suggested by Pommerrenig, since such combination merely employs well known and conventional technology to achieve design goals. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini and Willenborg, and further in view of Colchin et al. (US 2014/0354983). 
As to claim 18, Sick as modified by Silvestrini and Willenborg teaches the system of claim 17 as discussed above.  However, Sick does not teach one or more microelectromechanical systems (MEMS) mirrors adjustable to direct the light from the scene toward the keyhole-shaped aperture to select from the set of two or more apertures.  Colchin teaches configurable collection apertures and collection optics for directing an output beam that is emitted from an illuminated object in response to an incident beam, MEMS mirror arrays that can be used in collection beam systems, and aperture selection (paragraphs [0038], [0114]; paragraph [0068], final two sentences), and therefore suggests one or more microelectromechanical systems (MEMS) mirrors adjustable to direct the light from the scene toward the keyhole-shaped aperture to select from the set of two or more apertures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 17 as taught by Sick as modified by Silvestrini and Willenborg, in combination with one or more microelectromechanical systems (MEMS) mirrors adjustable to direct the light from the scene toward the keyhole-shaped aperture to select from the set of two or more apertures as suggested by Colchin, since such combination enables of an optimal aperture for the available optical environment.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Silvestrini, and further in view of Kane. 
As to claim 20, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that a location of the keyhole-shaped aperture in the focal plane is adjustable.  Kane teaches liquid crystal devices arranged in a rectangular or closest packing array, and that can be individually controlled by a processor, with appropriate groupings (so as to enable selective transparency or opacity of a group of liquid crystal devices of the array) (col. 7, lines 46-53), and therefor suggests that a location of the keyhole-shaped aperture in the focal plane is adjustable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with a location of the keyhole-shaped aperture in the focal plane being adjustable as suggested by Kane, since such combination enables processor control of aperture features such as aperture size and location in the focal plane. 
As to claim 21, Sick as modified by Silvestrini teaches the system of claim 1 as discussed above.  However, Sick does not teach that the keyhole-shaped aperture comprises an array of selectively switchable MEMS mirrors.  Kane teaches micromechanical (i.e., MEMS) mirrors used in LIDAR and other optical systems (Abstract; col. 4, lines 46-59; col. 5, lines 56-57), and therefore suggests that the keyhole-shaped aperture comprises an array of selectively switchable MEMS mirrors. It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize the system of claim 1 as taught by Sick as modified by Silvestrini, in combination with the keyhole-shaped aperture comprising an array of selectively switchable MEMS mirrors as suggested by Kane, since such combination enables variation of aperture size using a controller. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pennecot in view of Sick. and further in view of Silvestrini. 
As to claim 23, Pennecot teaches a light detection and ranging (LIDAR) device (col. 1, lines 16-33), comprising: 
a LIDAR transmitter configured to illuminate a scene with light (FIG. 1); 
a LIDAR receiver configured to receive light scattered by one or more objects within the scene to map the scene (FIG. 1), wherein the LIDAR receiver comprises: 
a lens configured to focus the light scattered by the one or more objects within the scene onto a focal plane (FIG. 1; col. 5, lines 50-55). 
However, Pennecot does not teach a keyhole-shaped aperture defined within an opaque material disposed at the focal plane, wherein the keyhole-shaped aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the keyhole-shaped aperture to the array of light detectors without reflections, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the keyhole-shaped aperture. 
Sick reaches a system, comprising: a lens disposed relative to a scene and configured to focus light from the scene onto a focal plane (FIG. 1, reference number 24); an aperture defined within an opaque material disposed at the focal plane of the lens, wherein the aperture has a cross-sectional area (FIG. 1, reference number 26); and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture to the array of light detectors without reflections (FIG. 1, reference number 30; paragraph [0033]; light from the scene of Sick, that passes through the lens in a central region of the lens, converges to a focus as it propagates toward the aperture, then diverges after passing through the aperture, and reaches the detector without having ever reflected from the sides of Sick’s optical tunnel element; while this is true only of light in the sufficiently small central region of the lens of Sick, nevertheless Sick literally anticipates the claim language “without reflection”), wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs) (paragraph [0033]), and, wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture (FIG. 1, reference numbers 26, 30; claim 8), and therefore suggests an aperture defined within an opaque material disposed at the focal plane, wherein the aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture to the array of light detectors without reflections, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LIDAR) device, comprising: a LIDAR transmitter configured to illuminate a scene with light; a LIDAR receiver configured to receive light scattered by one or more objects within the scene to map the scene, wherein the LIDAR receiver comprises: a lens configured to focus the light scattered by the one or more objects within the scene onto a focal plane as taught by Pennecot, in combination with an aperture defined within an opaque material disposed at the focal plane, wherein the aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture, wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture as suggested by Sick, since such combination provides an optical measuring device with enhanced sensitivity. 
Thus, Pennecot as modified by Sick teaches a light detection and ranging (LIDAR) device, comprising: a LIDAR transmitter configured to illuminate a scene with light; a LIDAR receiver configured to receive light scattered by one or more objects within the scene to map the scene, wherein the LIDAR receiver comprises: a lens configured to focus the light scattered by the one or more objects within the scene onto a focal plane; an aperture defined within an opaque material disposed at the focal plane, wherein the aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture, wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture.  However, neither Pennecot nor Sick teaches the aperture being keyhole-shaped. 
Silvestrini teaches a teardrop-shaped aperture (FIG. 14; col. 8, lines 6-31, teardrop-shaped appears to be within a broadest reasonable interpretation in view of the specification; col. 14, lines 15-19 include a brief mention of parallax issues), and therefore suggests the aperture being keyhole-shaped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LIDAR) device, comprising: a LIDAR transmitter configured to illuminate a scene with light; a LIDAR receiver configured to receive light scattered by one or more objects within the scene to map the scene, wherein the LIDAR receiver comprises: a lens configured to focus the light scattered by the one or more objects within the scene onto a focal plane; an aperture defined within an opaque material disposed at the focal plane, wherein the aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture, wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture as taught by Pennecot as modified by Sick, in combination with the aperture being keyhole shaped as suggested by Silvestrini, since such combination provides control, at the design stage, of the amount of light admitted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645